 331All our employees are free to become; remain, or refrain from becoming or re-maining members of any labor organization.LAMAR CREAMERY COMPANY,Employer.Dated-------------------By-------------------------------------------.(Representative)(Title)NOTE.-In the event any of the above-named employees are prseently serving in theArmed Forces of the United States we will notify them of their right to full rein-statement upon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended, after dischargefrom the Armed Forces.-This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, Meacham Building, 110 West Fifth Street, Fort Worth, Texas, Telephone No.Edison 5-4211, Extension 2131, if ithey have any question concerning this notice orLocal 333, United Marine Division,National-Maritime Union,AFL-CIOandSea-Land Service,Inc. ;Case No. 24-CC-90._ Au-gust 17, 1964-'r-DECISION AND ORDEROn April 29, 1964, Trial Examiner Paul Bisgyer issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent- filed 'exceptions to the TrialExaminer's Decision and a supporting brief.-Pursuant to the provisions of -Section- 3 (b) of the National LaborRelations Act, the Board has delegated its powers'in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that Respondent, Local1 There is no contention that the masters, mates, and engineers employed by Lighterage,whom the Respondent sought to represent, are not employees as defined in the Act148 NLRB No. 33. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARD333, United Marine Division,. National Maritime Union, AFL-CIO,its officers, agents, representatives, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThisproceeding was heardbefore TrialExaminer Paul Bisgyer on January 7 and8, 1964, in Santurce,Puerto Rico, on the amended complaint of the General Counsel,'and the answerof Local 333, UnitedMarine Division,NMU-AFL-CIO, hereincalled the Respondent..Litigated and presented for decision is the question whetherthe Respondent,in violation of Section 8(b) (4) (i)and (ii) (B) of theNational LaborRelations Act, as amended,induced and encouraged employeesof Sea-LandService,Inc., herein called Sea-Land,to engage in a strike or to refuse to perform services,and threatened,coerced,and restrained Sea-Land,with an object of forcing or re-quiring Sea-Land to cease doing business with Porto Rico LighterageCompany,herein called Lighterage,and with the further object of forcing or requiring Lighterageto recognize and bargainwith theRespondent as the representativeof Lighterage'semployees,although the Respondent was nottheir duly certified representative.Atthe close of the hearing,the parties waived oral argument.Thereafter, the GeneralCounseland the Respondent filed briefs which have been carefully considered.Upon the entire recordand from myobservation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANIES INVOLVEDPorto Rico Lighterage Company, Inc., is a Puerto Rican corporation with officesand pier facilities at Puerta de Tierra,San Juan, Puerto Rico. It is engaged in thebusiness of providing tugboat docking and undocking services to shipping companiesoperating at the ports of Puerto Rico, Virgin Islands,Santo Domingo, and other partsof North and South America. It also acts as shipping agent to unload vessels at saidports.For the foregoing services rendered to shipping companies engaged in in-terstate and foreign commerce,Lighterage annually receives revenue in excess of$100,000.`Sea-Land Service, Inc., is a Delaware corporation engaged in the business of trans-porting cargo by ship between the States of the United States and the Common-wealth of Puerto Rico. It has offices,pier, and warehouse facilities at Puerto Nuevo,Puerto Rico.From these operations it annually derives revenue in excess of$1million.The Respondent admits, and I find, that Lighterage and Sea-Land are, and havebeen at all times material herein,engaged in commerce and in an industry affectingcommerce within the meaning of Sections 2(6) and(7) and 8(b) (4) of the Act, andthat it will effectuate statutory policies to assert jurisdiction in this case.II.THE LABOR ORGANIZATIONINVOLVEDThe Respondent is a labor organization within the meaning of Section, 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The factsThe relevantfacts are undisputed and are as follows: In September 1963,2 the Re-spondent sought recognition and bargaining rights from Lighterage,as the exclusive'The charge in Case No 24-CC-90 was filed on Noyember 14, 1963, and a copy wasserved on the Respondent Local 333 the same day In addition,an amended charge wasfiled and a copy was served on that Respondent on November 29, 1963At the hearing, the General Counsel moved to sever Case No 24-ACC-91,In which Local1575, ILA-AFL-CIO,is the Respondent,from the instant proceeding with which it waspreviously consolidated,for the purpose of enabling Local 1575 to enter into a settlementagreement of. the charges against it.The General Counsel also moved to adjourn in-definitely the hearing in the severed Case No. 24-CC-91 pending Board approval of thesettlement agreementBoth motions were granted and the title of the present proceedingIs accordingly amended,as shown above,to reflect the severancezUnless otherwise indicated,all pertinent events occurred in 1963 LOCAL 333, UNITED MARINE DIVISION, N.M.U.333representative of the masters, mates,and engineers aboard its tugboats.Lighteragedeclined this request and, as a consequence, the Respondent called a strike and beganpicketing Lighterage's pier and business facilities at Puerta de Tierra, San Juan.Picketing was still in progress' when this case was heard: -Admittedly, the Respond-ent, at the time of the eventsherein,was -not certified by the National Labor Rela-tions Board as the representative of Lighterage'smasters, mates, and engineers.Since its activities at Lighterage were evidently ineffectual, the Respondent pro-ceeded to establish picket lines at the operations of Sea-Land, one of its customerswhich regularly utilizes its'tugboat services to dock and undock Sea-Land vessels atSea-Land's pier facilities in San Juan Harbor, Puerto Nuevo, Puerto Rico. Sea-Land's installation is about 5 or 6 miles across the bay from Lighterage's location.In addition to berthing accommodations for its vessels at the piers, which extend forsome 1,800 feet,3. Sea-Land has warehouse and terminal facilities adjacent to, andsomewhat removed inland from; these piers.On October 8, the Respondent started to picket Sea-Land's operations at its onlythree entrances, later to be described, during the following dates and approximatetimes:October 8, 3.45 p.m. to October 9, 3'45 p.m.; October 22, 6:15 a.m. toOctober 23, 6:45 p.m.; November 12, 6.15 a m. to November 13, 6:45 'a.m.; andNovember 15, 6 45 p in. to November 19, 4 p.m. On the latter date, picketing wasdiscontinued when the United States District Court of Puerto Rico issued a temporaryrestraining order.The various signs carried by the pickets bore the legends indi-cated below, some in Spanish and others in English.Information.Ship docked' by strike-breaking officers of Porto Rico Light-erage..UMD-NMU Local 333.Puerto Rican seamen defend their jobs.-Captains, pilots, engineers demand their rights, Local 333 UMD-NMU.Porto Rico Lighterage Company enslaves captains, pilots, engineers, Local333 UMD-NMU.-While the record is not entirely clear, it appears that after the first day of picketingthe signs that were displayed plainly identified Lighterage as the primary employerwith whom the Respondent'had its labor dispute.However, at least on the first day,some signs were not so informative.The evidence also shows that picketing was not limited to the times when aLighterage tugboat was docking or undocking a Sea-Land vessel. Specifically, theRespondent picketed Sea-Land's facilities on October 9 and 23, and November 17and 19, even though Sea-Land did not utilize any Lighterage tugboat services onthose days.Moreover, on the occasions when a Lighterage tugboat did assist aSea-Land vessel to dock or undock, picketing continued without interruption, eventhough the tugboat had departed after spending only 8 to 10 minutes in the watersadjacent to the piers, which was all that performance of such services usually entailed?Concerning the location of the picketing, the Respondent stationed pickets on portsauthority property outside the only three entrances to Sea-Land's facilities.However,these entrances are not close by the piers where Sea-Land vessels are customarilyberthed for loading and unloading cargo.Thus, one entrance is situated near shed A,which is used by trucks and customers entering to pick up cargo and is roughly1,200 to 1,300 feet distant from the berthing piers.The second entrance is locatedat the end of Sea-Land's temporary trucking terminal, and is about one-half tothree-fourths of a mile away from the piers.This entrance is used by truckers topick up or deliver freight at this terminal or to pick up trailers of cargo at thetemporary marshaling area. It is also used by customers to take delivery of auto-mobiles on an area adjacent to the marshaling yard.The third entrance is locatedat Bayamon Road and is more than a mile away from the piers. The entranceisalso used by truckers and customers to pick up or deposit cargo. It is un-disputed that from none of these entrances are the piers visible, nor could Light-erage or other tugs be seen docking or undocking Sea-Land vessels,5 although un-doubtedly there are other areas from which these operations could be observed.Significantly, there is no evidence that the Respondent made any effort while picket-ing to ascertain whether a Lighterage tugboat was performing services at Sea-Land'spiers at any particular time. In addition, the record is devoid of any evidencethat the Respondent ever attempted to picket a Lighterage tugboat from the pier3 Sea-Land enjoys preferential use of piers B and C covering some 1 200 feet.4The entire procedure of the tugboat meeting a Sea-Land vessel at the mouth of theSan Juan Harbor, guiding it to its berth, and releasing it there, normally takes from45 to 60 minutes5Between these entrances and the piers are various buildings which obscure view ofthe pier area. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the immediate vicinity of the tugboat engaged in assisting a Sea-Land vesselor thatthe Respondent ever requested,permission of Sea-Land to enter,upon itspier facilities to picket in an area closer to the Lighterage tugboat.Because of the picketing,6Sea-Land was unable to secure on these occasionsstevedores to load or unload its vessels or work in its warehouses.Local 1575,ILA-AFL-CIO, which enjoyed an exclusive hiring arrangement with Sea-Land,7refused to honor requisitions for stevedores submitted by Sea-Land or to directstevedores to cross a picket line to shape up or report for work.Local 1575 alsoput Sea-Land on notice that it had no intention of supplying the Company withlabor as long as the picket lines remained there. Indeed,on October 9, GuillermoOrtiz, presidentof Local 1575,arranged a meeting between Frank A. Bailey,manager of Sea-Land's Puerto Rican operations,and the Respondent's representa-tives,Willard Quick,its secretary-treasurer,RobertWhite, another union officer,and William Hannon, its attorney,to discuss the picketing at Sea-Land's facilities.At thismeeting, the Respondent's representatives warned Bailey that they wouldkeep the pickets there until Sea-Land discontinued using Lighterage's tugboat serv-ices.Ortiz,who also was present,reiterated his earlier expressed intention towithhold referring stevedores until the picket lines were removed.As indicated above, the picket lines were actually removed on November 19when the United States District Court for Puerto Rico issued a temporary restrain-ing order.Apparently,Sea-Land has had no stevedore problem since that time.B.Concluding findingsThe statutory language in Section 8(b) (4), as it is relevant here,forbids a labororganization or its agents--(i) to engage in, or to induce or encourage any individual employed by anyperson engaged in commerce or in an industry affecting commerce to engagein, a strike or a refusal in the course of his employment to.transport, orotherwise handle . . . any goods . . . or to perform any services; or(ii) to threaten,coerce, or restrain any person engaged in commerce or in anindustry affecting commerce,where in either case an object thereof is:(B) forcing or requiring any person to cease . . . doing business with anyother person,or forcing or requiring any other employer to recognize or bargainwith a labor organization'as the representative of his employees unless suchlabor organization has been certified as the representative of such employeesunder the provisions of section 9 ... .The General Counsel contends that the Respondent violated these provisions ofthe Act.In support of his contention,he urges that the record establishes that,in furtherance of its primary labor dispute with Lighterage,the Respondent,individ-ually and in concert with Local 1575,picketed the facilities of Sea-Land,concededlya neutral employer,in complete disregard of theMooreDry Dock 8andWashingtonCoca Cola 9requirements, for objectives proscribed by clause(B) of Section8(b)(4).TheRespondent,on the other hand,denies that any unfair labor practicewas proved.It directs its argument solely to the asserted insufficiency of competentevidence to establish that it engaged in concerted action with Local 1575.From thisasserted failure of proof,iturges that it was not responsible for Local 1575's con-duct and therefore its picketing activities at Sea-Land must be found to be"informa-tional" and privileged.From what has been said earlier in this Decision,there can be little question thatthe Respondent's objective in picketing Sea-Land's facilities was to compel Sea-Landto cease using Lighterage's tugboat services.Indeed,on October 9, a day afterpicketing started there, the Respondent's representatives bluntly warned Sea-Land'sManager Bailey that it intended to persist in such activities until Sea-Land discon-9 Stevedores customarily used two of the picketed entrances-the ones at Bayamon Roadand the temporary truck terminal-when they entered to shape up or report for work.4At the time of the events herein, Local 1575 was party to a collective-bargaining agree-ment with Sea-Land covering the terms and conditions of employment of stevedores. Thegoverning practice for recruiting stevedores was for Sea-Land to submit a gang order toLocal 1575 which, after signing it, referred stevedores to Sea-Land facilities where theyshaped up.8 Sailors'Union of the Pacific(Moore DryDock Company),92 NLRB 547, 549.9 Brewery and Beverage Drivers and Workers, Local No. 67, IBT (Washington CocaCola Bottling Works, Inc.),107 NLRB 299, 303 LOCAL333, UNITED MARINEDIVISION, N.M.U.335tinued employing Lighterage tugboats.Equally clear is,the Respondent's other ob-jective to secure recognition and bargaining rights from Lighterage as the exclusiverepresentative of its masters, mates, and engineers, even though, concededly, theRespondent was not the duly certified representative of such employees.I find that the Respondent sought to achieve this dual objective by picketing Sea-Land's facilities in order to enlist the support of Sea-Land's employees to refuseto perform services and thereby put pressure on Sea-Land to terminate its businessdealings with Lighterage until Lighterage yielded to its demands.Significantly, thepicketing actually had its desired effect in inducing Sea-Land's stevedores to with-hold their services from their employer,10 although it is settled law that the Act doesnot require that a union's activities be successful to warrant an unfair labor practicefinding.liFor this latter reason, the fact that Sea-Land's other employees were notsimilarly induced cannot detract from the illegality of the Respondent's conduct.Moreover, I find that the picketing in question and the threat to continue that ac-tivity were also designed to put direct pressure on Sea-Land to cease doing businesswith Lighterage.-I agree with the General Counsel that the protection afforded picketing in theambulatory or common situs type of case underMoore Dry Dockprinciples is plainlyunavailable to the Respondent.The undeniable fact is that the Respondent deliber-ately ignored the limitationsMoore Dry Dockimposed on such picketing.As iswell known,Moore Dry Dockstandards 12 were developed to effect an accommoda-tion between a union's right to picket the site of its labor dispute with a primaryemployer and the right of a secondary employer to be free from involvement in acontroversy in which he is not immediately concerned. It was the Board's con-sidered judgment, later approved by the courts, that picketing in such circumstancescould legally be justified and privileged as primary action only if it is conducted in amanner which would not unnecessarily implicate neutral employers.And this is theuniform thread running through the standards adopted by the Board.In the present case, I find that the Respondent's picketing fell far short of theaccepted standards of primary action. It neither restricted its picketing to the oc-casions when a Lighterage tugboat was near Sea-Land's piers assisting a Sea-Landvessel to dock or undock, nor did the Respondent confine its picketing to places onthe pier reasonably close to the location of a Lighterage tugboat while it was engagedin performing such services for Sea-Land.Rather revealing that the Respondent wasnot particularly interested in so limiting its picketing is its failure to request per-mission from Sea-Land to enter its facilities to picket close to a Lighterage tugboatwhile it was at or near the pier.13Furthermore, there is some evidence that atleast on the first day of the picketing some of the signs carried by the pickets didnot clearly disclose that the dispute was with Lighterage and not with Sea-Land.Finally, in accordance with the ruling of a majority of the Board inPlauche Elec-tric 14which modified theWashington Coca Coladoctrine, I find that the fact thatLighterage, the primary employer, had a permanent place of business where the Re-spondent was able to-and, in fact did, adequately, although not successfully-picket and publicize its dispute, also suggests the unlawful secondary nature of theRespondent's picketing activities at Sea-Land's premises.As it is clear that the Respondent's picketing at Sea-Land's facilities was to attainproscribed objectives, certainly there can be no basis at this late date for the argu-ment advanced by the Respondent that the picketing was informational only.15Ac-10 As stevedores are regularly employed by Sea-Land pursuant to a contractual hiringarrangement with Local 1575, it is clear that, for the purposes of Section 8(b) (4) of theAct at least, they are employees of Sea-Land.United Marine Division, Local333,ILA(Ind.) (New York Shipping Association),107 NLRB 686, 709."Local282,International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (J. J. White Ready Mix Concrete Corp.),141 NLRB 424, 439, andcases there cited."These standards are as follows: (1) The picketing must be strictly limited to timeswhen the situs of the dispute is located on the secondary employer's premises ; (2) at thetime of the picketing the primary employer must be engaged in its normal business atthe situs ; (3) the picketing must be limited to places reasonably close to the locationof the situs ; and (4) the picketing must clearly disclose that the dispute is with theprimary employer.13 Local282, International Brotherhood of Teamsters etc, supra, p439, footnote 26"International Brotherhood of Electrical Workers, Local Union 861 (Plauche Electric,Inc ),135 NLRB 250;Local282,International Brotherhood of Teamsters etc., supra,p. 438.Is International Brotherhood of ElectricalWorkers, Local 501 v. N L R.B. (SamuelLanger),341 U.S. 694. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDcordingly,I conclude that the Respondent,in violation-of Section 8(b)(4)(1) and(ii)(B) of the Act, induced and encouraged employees-of Sea-Land in the course.of their employment to refuse to perform services,and threatened, 'coerced, andrestrained Sea-Land, with an object of forcing Sea-Land to cease doing business withLighterage and with a further object of forcing Lighterage to recognize and bargainwith the Respondent as the representative of Lighterage'smasters,mates, and en-gineers, even though the Respondent was not certified as the representative of suchemployees.As the order I hereafter recommend to remedy the unfair labor prac-tice thus found would,in any event,be the same,I find it unnecessary to determinewhether the Respondent acted in concert with Local 1575 as to make it independentlyliable for the latter's conduct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section III, above,occurring in con-nection with the operations of the Companies described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and territories of the United States, including the Commonwealth ofPuerto Rico, and tend to lead, and have led, to labor disputes burdening and obstruct-ing commerce and its free flow.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and'upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Lighterage and Sea-Land are employers engaged in commerce and in an indus-try affecting commerce within the meaning of Sections 2(6) and(7) and 8(b)(4)of the Act.2. * TheRespondent is a labor organization within the meaning of Section 2 (5)of the Act.3.By inducing and encouraging the employees of Sea-Land to engage in a strikeor refusal in the course of their employment to perform any services, and bythreatening,coercing,and restraining Sea-Land, with an object of forcing or requir-ing Sea-Land to cease utilizing the tugboat services of Lighterage or doing businesswith that Company, and with a further object of forcing or requiring Lighterage torecognize or bargain with the Respondent as the representative'of ^ Lighterage'smasters, mates, and engineers aboard its tugboats, although the Respondent was notcertified as the representative of such employees under the provisions of Section 9of the Act,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(4)(i)and (ii)(B) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and upon the entirerecord in the case, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is ordered that the Respondent, Local 333, United MarineDivision,NMU-AFL-CIO,its officers,representatives,agents, successors,and assigns,shall:1.Cease and desist, by picketing, threats to picket, or other activities, frominducing or encouraging any individual employed by Sea-Land Service, Inc., toengage in a strike or a refusal in the course of his employment to use, manufacture,process, transport, or otherwise handle or work on any goods, articles, materials, orcommodities,or to perform any services;or from threatening,coercing, or restrainingSea-Land Service,Inc.,where in either case an object thereof is to force or requireSea-Land Service, Inc., to cease using the tugboat services of Porto Rico LighterageCompany, Inc., or otherwise doing business with that Company, or where an objectthereof is to force or require Porto Rico Lighterage Company, Inc., to recognize orbargain with the Respondent as the representative of the said Company'smasters,mates,'and engineers aboard its tugboats, unless the Respondent has been certifiedby the National Labor Relations Board as the representative of such employees underthe provisions of Section 9 of the Act. LOCAL 333, UNITED MARINE DIVISION, N M U3372Take the following affirmative action which is necessary to effectuate thepolicies of the Act(a) Post in conspicuous places in the Respondent's business offices, meeting halls,and all places where notices to members are customarily posted in Puerto Rico,copies of the attached notice marked "Appendix " 19Copies of said notice, to befurnished by the Regional Director for Region 24, shall, after being duly signedby the Respondent's authorized representative, be posted by the Respondent immedi-ately upon receipt thereof and be maintained by it for 60 consecutive days thereafterReasonable steps shall be taken to insure that such notices are not altered, defaced,or covered by any other material(b) Sign and mail sufficient copies of said notice to the Regional Director forRegion 24 for posting by Sea-Land Service, Inc , and Porto Rico Lighterage Com-pany, Inc , at all locations where notices to their employees are customarily posted,if the Companies are willing to do so(c)Notify the Regional Director for Region 24, in writing, within 20 days fromthe date of the receipt of this Trial Examiner's Decision and Recommended Orderas to what steps the Respondent has taken to comply herewith 1730 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shill be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the Nsords "a Decisionand Order"'' In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, as to what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 333, UNITED MARINE DIVISION, NMU-AFL-CIO, AND TO ALL EMPLOYEES OF SEA-LAND SERVICE, INC, AND PORTO RICOLIGHTERAGE COMPANY, INCPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you thatWE WILL NOT, by picketing, threats to picket, or other activities, induce orencourage any individual employed by Sea-Land Service, Inc , to engage in astrike or a refusal in the course of his employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, materials, orcommodities or to perform any services, or threaten, coerce, or restrain Sea-Land Service, Inc , where in either case an object thereof is to force or requireSea-Land Service, Inc , to cease using the tugboat services of Porto Rico Light-erage Company, Inc, or otherwise doing business with that Company, or wherean object thereof is to force or require Porto Rico Lighterage Company, Inc,to recognize or bargain with Local 333, United Marine Division, NMU-AFL-CIO, as the representative of the said Company's masters, mates, and engineersaboard its tugboats, unless the said Union has been certified by the NationalLabor Relations Board as the representative of such employees under the pro-visions of Section 9 of the National Labor Relations Act, as amendedLOCAL 333, UNITED MARINE DIVISION, NMU-AFL-CIO,Labor OrganizationDated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other materialEmployees may communicate directly with the Board's Regional Office, P 0 Box11007, Fernandez Juncos Station, Santurce, Puerto Rico, 00910, Telephone No724-7171, if they have any question concerning this notice or compliance with itsprovisions760-577-65-vol 148-28